Case 2:18-cv-11273-MCA-LDW Document 1129 Filed 11/16/20 Page 1 of 5 PageID: 28402




                                                                  November 16, 2020

  VIA EMAIL AND ECF

  Special Master Thomas P. Scrivo, Esq.
  O’Toole Scrivo, LLC
  14 Village Park Road
  Cedar Grove, New Jersey 07009
  tscrivo@oslaw.com

          Re:     Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                  Docket No. 2:18-cv-11273-MCA-JAD

  Dear Special Master Scrivo:

          I write on behalf of the Small Parties Group (“SPG”) regarding your Interim Order of
  November 4, 2020 (Dkt No. 1124) (“Interim Order”). Thank you for the Interim Order and for
  deciding to undertake an in camera review of a sampling of documents from OxyChem’s privilege
  logs. The SPG seeks clarification, however, regarding the portion of the Interim Order that
  directed OxyChem to filter the H-1 and H-4 privilege logs to remove entries for documents
  identified as being “sent to, received by, or drafted by any Outside Counsel and Consultants” and
  provide updated logs to you and SPG counsel. Specifically, the SPG seeks clarification regarding
  whether the Special Master has made a determination that any entries that identify Outside Counsel
  or Consultants (as those terms are defined in the Interim Order) are categorically privileged or
  otherwise protected. Relatedly, the SPG also submits additional information for the Special
  Master’s consideration in the form of documents produced by OxyChem after the SPG filed its
  reply brief.

          It is axiomatic that documents are not privileged or subject to work-product protection
  merely because they are prepared by or for an attorney or consultant. Hoffman-La Roche, Inc. v.
  Roxane Laboratories, Inc., Civil Action No. 09-6335 (WJM), 2011 WL 1792791, at *8 (D.N.J.
  May 11, 2011) (“Few abuses of privilege claims are more common than the attempt to invest with
  privilege documents which, standing alone, are not privileged merely by virtue of the fact that they
  have been transmitted to an attorney”); In re Human Tissue Products Liability Litigation, 255
  F.R.D. 151, 164 (D.N.J. 2008) (“merely copying a lawyer on an e-mail does not, by itself, make
  the e-mail privileged”); Fed. R. Civ. P. 26(b)(3)(A) (limiting work-product protection to materials
  “prepared in anticipation of litigation or for trial by or for another party or its representative”). For
  example, attorney-client communications regarding non-legal business advice, or that are not made
  in confidence, are not privileged. Wachtel v. Health Net, Inc., 482 F.3d 225, 231 (3d Cir. 2007).

          The SPG has challenged OxyChem’s privilege logs not on the grounds that they fail to
  identify attorneys or representatives but on the grounds that they fail to establish that documents
  were prepared by or for OxyChem’s attorneys or representatives or otherwise fail to satisfy the
  elements of privilege or work-product protection. Because establishing privilege or protection is
  not as simple as showing who sent and received a document, the Federal Rules “require a detailed
  and specific showing” that describes the document “’in a manner that . . . will enable other parties


                                                     1
                                                                                                  16252321.3
Case 2:18-cv-11273-MCA-LDW Document 1129 Filed 11/16/20 Page 2 of 5 PageID: 28403




  to assess the claim.’” Schaeffer v. Tracey, Civil Action No. 2:15-CV-08836-MCA-SCM, 2017
  WL 465913, at *3-4 (D.N.J. Feb. 2, 2017) (quoting Fed. R. Civ. P. 26(b)(5)). The analysis is
  particularly complicated with respect to H-1 since OxyChem claims privilege and protection over
  communications spanning several decades between Maxus and Maxus’s attorneys, as well as
  dozens of Maxus consultants that performed work for a variety of purposes.

          Documents produced by OxyChem in this case—including some produced on the eve of
  oral argument on the SPG’s motion—further illustrate that not all of the documents exchanged
  between Maxus’s attorneys and consultants should be treated as categorically privileged, as
  OxyChem suggested during oral argument. Notably, OxyChem has not claimed privilege over a
  large number of Outside Counsel documents and correspondence. Longtime Outside Counsel
  Carol Dinkins of Vinson & Elkins is the author, recipient, or subject of over 9,000 documents in
  OxyChem’s productions in this case.1 The Dinkins productions demonstrate that filtering
  OxyChem’s logs for entries identifying Outside Counsel risk omitting non-privileged attorney
  communications from the in camera review. This risk is exacerbated by the uncertain contours of
  OxyChem’s claimed joint-client and common-interest relationships.

          Exempting all entries with Consultants would be even more problematic. Indeed, there are
  thousands of entries on the H-1 privilege log purportedly prepared by or for Maxus consultants
  that contain insufficient information to establish work-product protection (or the applicability of
  any other privileges). In addition to the documents reviewed in camera under the process set forth
  in the Interim Order, the SPG requests that the Special Master also conduct an in camera review
  of a sample of consultant and attorney documents to determine (a) whether they were prepared in
  anticipation of litigation and (b) whether OxyChem, as opposed to Maxus alone, is entitled to claim
  such protection.

           When hiring consultants, Maxus’s counsel advised the consultants that not all of their
  materials or communications would be protected from disclosure. For example, in an April 1992
  letter from Maxus’s in-house counsel, Paul Herring, to one of its consultants, Richard Wenning at
  ChemRisk—a document produced by OxyChem for the first time the day before oral argument on
  the motion to compel—Mr. Herring advised Mr. Wenning that not all of their communications
  would be subject to work-product protection.2 He wrote that “if a communication is not in fact a
  response to an attorney’s request for assistance, or is communicated outside the attorney’s
  litigation team, then it cannot be considered an attorney’s work product which was intended to be
  kept confidential.”3 He added that “purely factual portions (such as analytical data) of a
  communication may not be privileged in any event.”4 Maxus and its consultants have, therefore,
  understood from the outset that consultant materials are not categorically protected from
  disclosure.

         Moreover, even when Maxus’s consultants prepared materials in anticipation of litigation,
  they were not always acting as representatives of OxyChem. On the contrary, as explained by the

  1
    The SPG would be happy to provide a list of these documents upon request.
  2
    Letter from Paul W. Herring to Richard J. Wenning, M.E.M. (Apr. 2, 1992) (OCC-CER-SA00036913), attached as
  Exhibit 1.
  3
    Id. (emphasis in original).
  4
    Id. (emphasis in original).

                                                       2
                                                                                                     16252321.3
Case 2:18-cv-11273-MCA-LDW Document 1129 Filed 11/16/20 Page 3 of 5 PageID: 28404




  SPG in its briefing and at oral argument, Maxus’s consultants often acted directly against
  OxyChem. Documents produced by OxyChem after the SPG’s Reply further illustrates this point.

         On the day before oral argument, OxyChem finally produced exhibits to depositions in the
  Spill Act litigation, which the SPG had requested in June 2020. These documents provide further
  evidence of the direct adversity between Maxus and OxyChem relating to OxyChem’s own direct
  connection to operations at the Lister Plant. Among those documents are internal Maxus letters
  showing an investigation as early as 1990 into whether OxyChem operated the Lister Plant in the
  1970s. The internal Maxus letters show that a Maxus project manager, Hadley Bedbury, primarily
  conducted that investigation and authored a number of memos between 1990 and 1993 on
  OxyChem’s direct liability. Mr. Bedbury’s investigation is described in a number of documents
  produced by OxyChem the day before oral argument:5

      Date            Author                Recipient         Statement against OxyChem
      Feb. 13, 1990   Hadley Bedbury        Paul Herring      noting that “Occidental was an operator
                                                              of the site,” identifying potential dioxin
                                                              contamination that is attributable to
                                                              OxyChem only, and proposing
                                                              OxyChem pay $3-5 million for their
                                                              direct conduct
      Mar. 11, 1991   Hadley Bedbury        Paul Herring      “we could argue that Oxy was a
                                                              contributor of dioxin concentration”
      Nov. 22, 1991   Hadley Bedbury        Paul Herring      “Based on Oxy’s being a generator of
                                                              listed hazardous waste at the site, I
                                                              believe that they should pay all costs
                                                              related to the wastes …”
      Feb. 12, 1993   Paul Herring          Michael M.        “This letter, together with its
                                            Gordon            attachments, summarizes the basis for a
                                                              potential contribution claim by Maxus
                                                              against Occidental. Please consider how
                                                              we might approach investigating the
                                                              historical facts in these regards for
                                                              purposes of evaluating the likelihood of
                                                              success in pursuing any such claim.”
                                                              (emphasis in original)

  Maxus subsequently reported to EPA that OxyChem’s operation of the Lister Plant may have
  caused releases of dioxin.6

  5
    Letter from Hadley Bedbury to Paul Herring (Feb. 13, 1990) (OCC-CER-SA00019079), attached as Exhibit 2;
  Letter from Hadley Bedbury to Paul Herring (Mar. 11, 1991) (OCC-CER-SA00008627), attached as Exhibit 3;
  Letter from Hadley Bedbury to Paul Herring (Nov. 22, 1991) (OCC-CER-SA00019003), attached as Exhibit 4;
  Letter from Paul Herring to Michael Gordon (Feb. 12, 1993) (OCC-CER-SA00008689-8694), attached as Exhibit 5.
  6
    Letter from Mel Skaggs, Maxus, to Jonathan Josephs, EPA (Jan. 12, 1993) (OCC-CER-SA00039216), attached as
  Exhibit 6, (Maxus responding to EPA’s request for information: “Also, it has been identified that operations
  subsequent to Diamond, either by Chemicaland up to 1976 or by the former Hooker Chemical/Occidental Chemical
  Company up to the shutdown of the site in 1977, included the movement of equipment” known to be contaminated
  with dioxin to processes that didn’t have dioxin under Diamond’s operation).

                                                       3
                                                                                                     16252321.3
Case 2:18-cv-11273-MCA-LDW Document 1129 Filed 11/16/20 Page 4 of 5 PageID: 28405




           Mr. Bedbury’s documents and interactions with consultants regarding OxyChem’s direct
  liability were not prepared or carried out in Maxus’s capacity as OxyChem’s indemnitor, but rather
  were separate actions Maxus took to develop a case against OxyChem. And yet the H-1 privilege
  log contains hundreds if not thousands of entries identified as exchanges between Hadley Bedbury
  and Maxus technical consultants during this time period. These raise an obvious concern that
  OxyChem is claiming privilege over Maxus documents that reflect Maxus’s investigation into
  OxyChem’s direct liability at the Lister Site.

         There are over 80 entries between February 1990 and November 1991 between Bedbury
  and a Maxus technical consultant that appear to be related to this investigation. The entries are
  described as relating to hazardous substance analysis the Spill Act litigation. A spreadsheet
  containing these entries is attached as Exhibit 7, and a small sampling of such entries is below:

   Max Priv                                                    Privilege
              Doc Date     Author         TO                               Privilege Description
   Ref No.                                                     Claimed
   MaxPriv    05/04/1990   Wenning,       Bedbury, Hadley      Work        Correspondence prepared in
   032243                  Richard, J.                         Product     anticipation of litigation and
                           "Rick"                                          reflecting litigation strategy re:
                                                                           sampling/hazardous substance
                                                                           analysis.
   MaxPriv    05/15/1990   Bedbury,       Finley, Brent |      Work        Correspondence prepared in
   032246                  Hadley         Exponent             Product     anticipation of litigation and
                                                                           reflecting litigation strategy re:
                                                                           sampling/hazardous substance
                                                                           analysis.
   MaxPriv    09/28/1990   Bedbury,       Wenning,             Work        Letter prepared in anticipation of
   110121                  Hadley |       Richard, J. "Rick"   Product     litigation re: sampling/hazardous
                           Maxus Energy   | ChemRisk                       substance analysis.
                           Corporation
   MaxPriv    01/15/1991   Wenning,       Bedbury, Hadley |    Attorney    Correspondence reflecting legal
   042068                  Richard, J.    Maxus Energy         -Client     advice re: Spill Act litigation.
                           "Rick"         Corporation

   MaxPriv    05/13/1991   Woodward-      Bedbury, Hadley |    Work        Invoices/Purchase Order/Proposal
   073278                  Clyde          Maxus Energy         Product     prepared in anticipation of litigation
                           Consultants    Corporation                      re: sampling/hazardous substance
                                                                           analysis.
   MaxPriv    08/23/1991   Bonnevie,      Bedbury, Hadley |    Work        Correspondence gathered and
   042782                  Nancy |        Maxus Energy         Product     compiled at the request of counsel for
                           ChemRisk       Corporation                      the purpose of facilitating legal
                                                                           services in anticipation of litigation
                                                                           re: sampling/hazardous substance
                                                                           analysis.
   MaxPriv    09/09/1991   Bedbury,       Nicolette, Joe |     Work        Letter prepared in anticipation of
   070469                  Hadley |       Entrix               Product     litigation and reflecting opinions re:
                           Maxus Energy                                    sampling/hazardous substance
                           Corporation                                     analysis.
   MaxPriv    09/16/1991   ChemRisk       Hadley Bedbury,      Work        Correspondence prepared in
   022458                                 Mel Skaggs           Product     anticipation of litigation and
                                                                           reflecting opinions re:



                                                      4
                                                                                                       16252321.3
Case 2:18-cv-11273-MCA-LDW Document 1129 Filed 11/16/20 Page 5 of 5 PageID: 28406



                                                                       sampling/hazardous substance
                                                                       analysis.


   MaxPriv   10/21/1991   Wenning,       Bedbury, Hadley     Work      Correspondence prepared in
   022446                 Richard, J.                        Product   anticipation of litigation re: Spill Act
                          "Rick"                                       litigation.
   MaxPriv   11/01/1991   Kevin          Bedbury, Hadley     Work      Facsimile Cover Sheet gathered and
   020999                                                    Product   compiled at the request of counsel for
                                                                       the purpose of facilitating legal
                                                                       services in anticipation of litigation
                                                                       re: sampling/hazardous substance
                                                                       analysis.
   MaxPriv   11/15/1991   Wenning,       Stoecker, Roy |     Work      Chart/Graph/Table/Drawing/Map
   060483                 Richard, J.    EEA, Inc.;          Product   prepared in anticipation of litigation
                          "Rick" |       Recchia, Nicholas             and reflecting opinions re:
                          ChemRisk       | EEA, Inc.;                  sampling/hazardous substance
                                         Roberts, Alan |               analysis.
                                         Woodward Clyde
                                         Consultants;
                                         Bedbury, Hadley |
                                         Maxus Energy
                                         Corp
   MaxPriv   11/19/1991   Wenning,       Bedbury, Hadley     Work      Correspondence prepared in
   036564                 Richard, J.                        Product   anticipation of litigation and
                          "Rick"                                       reflecting litigation strategy re:
                                                                       sampling/hazardous substance
                                                                       analysis.

                                                ***
          Based on the foregoing, the SPG respectfully requests that the Special Master clarify that
  documents withheld on OxyChem’s privilege logs are not categorically protected merely because
  they were prepared, received, or sent by Outside Counsel or Consultants. The SPG further requests
  that the Special Master’s in camera review be expanded to also include a sample of documents
  withheld by entries listing attorneys and/or consultants. To the extent the question before the
  Special Master with respect to H-1 is whether OxyChem can properly assert and maintain a
  privilege or protection over documents previously withheld by Maxus, the SPG submits that an in
  camera review of these documents should inform the Special Master’s final determination.

         Thank you for your time and consideration.

                                        Respectfully submitted,

                                        Common Counsel for the Small Parties Group

                                        /s/ Jeffrey D. Talbert
                                        PRETI, FLAHERTY, BELIVEAU & PACHIOS, LLP
                                        One City Center
                                        Portland, ME 04101
                                        Telephone: 207.791.3239
                                        Jeffrey D. Talbert, Esq. (admitted pro hac vice)

                                                   5
                                                                                                     16252321.3
